                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                                          )
JASMINE HUFFMAN, JUSTIN ACKERS,                           )
CAITLYN HALL, and BENJAMIN CHAMBERS-                      )
MAHER,                                                    )
                                                          )
              Plaintiffs,                                 ) C.A. 21-10986-ADB
                                                          )
                      v.                                  )
                                                          )
CITY OF BOSTON, and MICHAEL BURKE,                        )
EDWARD JOSEPH NOLAN, and MICHAEL                          )
J. MCMANUS, in their individual capacities,               )
                                                          )
           Defendants.                                    )
__________________________________________                )

                             FIRST AMENDED COMPLAINT

                                    INTRODUCTION

       1.     This is a civil rights action for use of excessive and unnecessary force on

peaceful protesters. After George Floyd was murdered by a Minneapolis police officer on

May 25, 2020, people across the country gathered to protest police brutality and racism in

policing. Each of the four plaintiffs went to Boston on May 31, 2020, to peacefully protest

the injustice of George Floyd’s death. The plaintiffs were peaceful. They did not commit any

crimes, nor were they arrested or charged with crimes.

       2.     Despite engaging in peaceful protest, each of the plaintiffs was physically

attacked by Boston police officers. Officers struck three of the four plaintiffs with wooden

riot batons. Officers sprayed two of the four plaintiffs with oleoresin capsicum (“OC”)

(pepper) spray. Two plaintiffs required medical attention because of the Boston police
officers’ baton strikes. Three of the four plaintiffs have video recordings of their assault.

       3.      Officer Burke attacked Ms. Huffman as she stood still with her arms in the air.

Officers attacked the other three plaintiffs after they tried to leave the area to go home. Mr.

Ackers was trying to leave on his moped when Officer Burke struck him. Mr. Chambers-

Maher was sprayed as he walked away from Officer McManus and other Boston police

officers to get to his car. Ms. Hall was struck by Officer Nolan as she stood near the

Downtown Crossing T station with her hands up; she had been planning to ride the T but

the Boston police had caused the MBTA stations to shut down.

       4.      The City of Boston is sued for its policies, customs and practices in handling

protest demonstrations and allowing the use of unreasonable and excessive force. The police

department did not follow a proper plan for handling a protest at the Boston Common, the

officers were not properly supervised, and the department had allowed a “blue wall” to exist,

which prevented police officers from reporting misconduct by other officers and tolerated

use of unreasonable or excessive force.

                                       JURISDICTION

       5.      This action is brought pursuant to 42 U.S.C. § 1983 and § 1988 and the First,

Fourth, and Fourteenth Amendments to the United States Constitution. Title 28 U.S.C. §

1331 and §1343 provide federal question jurisdiction over all federal claims, and 28 U.S.C. §

1367 provides supplemental jurisdiction over state law claims.

                                           PARTIES

       6.      Plaintiff Jasmine Huffman resides in Essex County in the Commonwealth of

Massachusetts.



                                                2
       7.     Plaintiff Justin Ackers resides in Suffolk County in the Commonwealth of

Massachusetts.

       8.     Plaintiff Caitlyn Hall resides in Suffolk County in the Commonwealth of

Massachusetts.

       9.     Plaintiff Benjamin Chambers-Maher resides in Middlesex County in the

Commonwealth of Massachusetts.

       10.    Defendant City of Boston is a duly organized city in the Commonwealth of

Massachusetts.

       11.    Defendant Michael Burke was at all times relevant to this complaint a duly

appointed police officer of the Boston Police Department. His actions alleged in this

complaint were taken under color of the laws of the Commonwealth of Massachusetts and

the City of Boston. He is sued in his individual capacity.

       12.    Defendant Edward Joseph Nolan was at all times relevant to this complaint a

duly appointed police officer of the Boston Police Department. His actions alleged in this

complaint were taken under color of the laws of the Commonwealth of Massachusetts and

the City of Boston. He is sued in his individual capacity.

       13.    Defendant Michael J. McManus was at all times relevant to this complaint a

duly appointed police officer of the Boston Police Department. His actions alleged in this

complaint were taken under color of the laws of the Commonwealth of Massachusetts and

the City of Boston. He is sued in his individual capacity.

                                            FACTS

       14.    Outrage at the murder of George Floyd by Minneapolis police officer Derek



                                               3
Chauvin on May 25, 2020 caused people throughout the country to protest the injustice of

his death and persistent violence against Black and brown people by law enforcement

officers. People from the greater Boston area gathered on the Boston Common to peacefully

protest.

       15.       Some of the Boston Police Department (“BPD”) officers objected to the

message of the protesters, feeling it was “anti-police.”

       16.       On or about May 31, 2020, each of the plaintiffs went to Boston to protest the

death of George Floyd at the hands of police officers in Minneapolis, Minnesota.

       17.       The plaintiffs did not know one another. Like thousands of other people, they

went into Boston to protest the injustice of Mr. Floyd’s murder and to support police

accountability.

       18.       Ms. Huffman, Mr. Ackers, Ms. Hall, and Mr. Chambers-Maher came to

peacefully protest. They remained peaceful throughout the incidents described here.

Justin Ackers

       19.       Mr. Ackers came to Boston to peacefully protest the murder of George Floyd.

He was recording the protest and the police on his phone.

       20.       As he was recording, an unknown Boston police officer sprayed him in the

face with OC spray for no reason, causing pain and confusion.

       21.       At approximately 10:08 p.m. Mr. Ackers was preparing to go home. He was

on his moped at Tremont Street near Park Street.

       22.       As he turned his moped to go home, Mr. Ackers was blindsided and knocked

to the ground.



                                                4
       23.    Officer Burke held his wooden riot baton in front of him with both hands and

struck Mr. Ackers from behind, knocking him off his moped.

       24.    After Mr. Ackers was knocked down, police officers ordered him to leave the

area, but they would not let him take his moped.

       25.    There was no reason to spray Mr. Ackers with OC. Officer Burke also had no

reason to knock him down as he was trying to leave. Officer Burke used unreasonable force

on Mr. Ackers.

       26.    Other unknown Boston police officers were on the scene and had the ability

to intervene to prevent the unlawful use of force, but did not do so. Nor did other officers

report this unlawful use of force.

       27.    Mr. Ackers did not see who struck him, but body camera footage revealed that

it was Officer Burke.

       28.    A clip from Officer Burke’s body camera video can be viewed here:

https://youtu.be/dMy5m99qT_o. The screenshots below show Mr. Ackers wearing a red

helmet riding his moped, Burke raising his riot baton to strike Mr. Ackers, and Mr. Ackers

and his moped on the pavement:




       29.    Mr. Ackers suffered fear and mental distress. He did not believe that a police

officer would strike him when he was peacefully going about his business. His fear and



                                              5
distress continue.

         30.   He had soreness and bruises and his moped was damaged due to the actions

of Officer Burke.

         31.   Mr. Ackers did not commit a crime. He was not arrested or charged with a

crime.

Jasmine Huffman

         32.   Ms. Huffman came to the Boston Common to peacefully protest.

         33.   At one point she saw a Boston police officer who was pressed up against a

police car and surrounded by protesters. Concerned about the situation, Ms. Huffman and

another person stood in front of the officer to make sure that the situation did not escalate.

Ms. Huffman yelled, “Do not hurt this man!” The officer was able to safely rejoin other

officers. Photographs show Ms. Huffman protecting the police officer:




         34.   At about 10:44 p.m. Ms. Huffman was on the Boston Common near the Park

Street T station. A group of police officers marching in formation approached her with their

riot batons in front of them. Officer Burke was in the first line of police officers.


                                                6
       35.    Ms. Huffman stood with her hands up as the officers approached.

       36.    Officer Burke stepped forward and struck Ms. Huffman with his riot baton,

hitting her just below her neck, knocking her to the pavement.

       37.    When he struck Ms. Huffman, Officer Burke held his riot baton out in front

of his body with both hands, as he did when he struck Mr. Ackers about half an hour earlier.

       38.    Ms. Huffman’s head hit the pavement.

       39.    After Ms. Huffman was on the ground other Boston police officers walked

over her. Some of these officers stepped on her hands.

       40.    Video of the incident from Officer Burke’s body camera footage can be

viewed here: https://youtu.be/6actiPWCNd8.

       41.    The screenshot below shows Ms. Huffman a moment before Officer Burke

knocked her to the ground.




       42.    Ms. Huffman was not arrested or charged with a crime.



                                             7
         43.   There was no proper police reason to use any force on Ms. Huffman.

         44.   Other unknown Boston police officers were on the scene and had the ability

to intervene to prevent the unlawful use of force, but did not do so. Nor did other officers

report this unlawful use of force.

         45.   Ms. Huffman suffered fear and mental distress, which continues.

         46.   Ms. Huffman filed an internal affairs complaint. She was interviewed by

internal affairs in June 2020. The questioning was designed to make her feel like she was at

fault.

         47.   Ms. Huffman was told that the internal investigation is not complete.

Caitlyn Hall

         48.   At approximately 9:30 to 9:45 on May 31, 2020, Ms. Hall was in Downtown

Crossing on Washington Street, near the Primark store. She had been at the protest on the

Common to peacefully protest.

         49.   Ms. Hall was trying to return home. However, she could not leave because the

MBTA had closed the T stations in the area.

         50.   Police officers, including Boston police officers, had blocked off many of the

streets in the Downtown Crossing area.

         51.   Ms. Hall was standing in Downtown Crossing with her hands up along with

other peaceful protesters. She saw BPD Officer Edward Joseph Nolan about to use his riot

baton to strike a young man who was standing next to her recording the officer with his

phone.

         52.   The young man said to the Officer Nolan, “You look like you want to hit



                                              8
me.” Officer Nolan then began to strike the man’s head.

       53.    Ms. Hall used her hands to protect the young man’s face from the blow.

       54.    Instead of striking the young man, Officer Nolan then turned to Ms. Hall. He

held his riot baton in both hands and struck Ms. Hall in the face.

       55.    Ms. Hall fell, striking her head on the pavement.

       56.    Officer Nolan’s baton strike caused Ms. Hall’s tooth to puncture her lip, as

shown in the photographs below.




       57.    When Ms. Hall’s head hit the pavement, she briefly lost consciousness.

       58.    When she regained consciousness, she saw Officer Nolan and showed him her

injury. He responded by hitting her in the chest. As she walked away from him, he hit her on

her back.

       59.    Ms. Hall and other protesters recall that the officer who struck Ms. Hall wore

badge number 1185. This is Officer Nolan’s badge number.

       60.    Ms. Hall had been wearing a cloth mask to protest from Covid-19. After

Officer Nolan struck her in the face, her mask became too bloody to wear. Other protesters



                                              9
helped Ms. Hall rinse the blood off her face. One protester gave Ms. Hall the shirt off his

back to help soak up the blood.

         61.   There was no proper police reason to use any force on Ms. Hall.

         62.   Other unknown Boston police officers were on the scene and had the ability

to intervene to prevent the unlawful use of force, but did not do so. Nor did other officers

report this unlawful use of force.

         63.   Ms. Hall suffered fear and mental distress, which continues.

         64.   Ms. Hall did not commit a crime. She was not arrested or charged with a

crime.

         65.   Ms. Hall walked to Massachusetts General Hospital, where she had a CT scan

and received a stitch on her lip.

         66.   Ms. Hall called a general BPD number to file an internal affairs complaint. She

was told that she could only file a complaint in person.

         67.   Ms. Hall did not want to go to a police station. This false information

discouraged her from filing a complaint.

         68.   Unbeknownst to Ms. Hall, a civilian witness filed an internal affairs complaint

against Officer Nolan for his assault on Ms. Hall. The Boston police investigators were

unable to identify Ms. Hall.

Benjamin Chambers-Maher

         69.   Benjamin Chambers-Maher is a 100 percent disabled veteran.

         70.   He went to Boston to peacefully protest the police murder of George Floyd

and racially motivated police misconduct.



                                              10
       71.      Mr. Chambers-Maher did not expect to be subjected to pepper spray or any

force by police officers.

       72.      His car was parked near the Coast Guard base in the North End. When he left

to go home, he could not walk directly to his car because Boston police had blocked off

many streets.

       73.      At approximately 9:39 Mr. Chambers-Maher was walking on Tremont Street

between Boylston Street and Stuart Street, trying to reach his car so he could drive home.

       74.      Mr. Chambers-Maher was approached by BPD Officer Michael J. McManus.

       75.      Officer McManus and another BPD officer had weapons pointed at Mr.

Chambers-Maher, so he walked away backwards, keeping the officers in view. Mr.

Chambers-Maher filmed the officers as he backed away from them.

       76.      Officer McManus sprayed Mr. Chambers-Maher’s face with OC spray. Then

Officer McManus came back and sprayed Mr. Chambers-Maher again and called him names.

       77.      There was no reason to spray Mr. Chambers-Maher either time.

       78.      Other unknown Boston police officers were on the scene and had the ability

to intervene to prevent the unlawful use of force, but did not do so. Nor did other officers

report this unlawful use of force.

       79.      The photographs below show Mr. Chambers-Maher being sprayed with OC.




                                              11
       80.     Officer McManus also used his police bicycle to hit Mr. Chambers-Maher in

the legs.

       81.     Mr. Chambers-Maher had not committed a crime. He was not arrested or

charged with a crime.

       82.     Mr. Chambers-Maher was in pain due to the OC spray. It temporarily blinded

him. He was wearing a cloth face mask to protect from Covid-19; the spray soaked into his

mask, causing it to stay in contact with his face longer.

       83.     By spraying Mr. Chambers-Maher in the face with OC spray, Officer

McManus delayed Mr. Chambers-Maher’s ability to leave the area promptly.

       84.     Mr. Chambers-Maher suffered injuries including bruises to his head, face and

leg, a cut on his leg, and his eyes were swollen shut by the OC spray.



                                               12
         85.   Mr. Chambers-Maher suffered fear and mental distress, which continues.

         86.   Mr. Chambers-Maher filed an internal affairs complaint. He was interviewed

by internal affairs in July 2020. The questioning was designed to make him feel like he was at

fault.

         87.   Mr. Chambers-Maher assumes that the investigation is still pending because he

has not received any notice that it has been resolved.

The City of Boston

         88.   On May 29, 2020, there was a march in Boston to protest the injustice of the

murder of George Floyd by Minneapolis police officers. The march ended in front of the

District 4 police station. This was two days before the protest on the Boston Common.

Boston police officers at the May 29 march were photographed by police body cameras and

by civilians randomly spraying people with OC spray and using unnecessary force on

protesters.

         89.   On May 29, many Boston police officers used unreasonable and excessive

force on civilians. This included using batons, fists, and OC spray.

         90.   Attorney Christian Williams filed a public records request for use of force

reports or use of defensive tactics reports from May 29. The City of Boston responded on

October 2, 2020, that the Boston Police Department had no such records.

         91.   Use of force reports should be made promptly. These reports should also be

reviewed by a supervisor promptly in order for the reports to be a meaningful tool for police

supervision and police accountability.

         92.   Boston Police Department Rule 304 required a thorough investigation of



                                              13
every incident in which a police officer strikes someone with any object or an incapacitating

agent. This formal written policy has not been followed for many years. The department

does not conduct a thorough investigation of use of force reports even when a person has a

physical injury.

       93.     Allowing police officers to use force including batons, OC spray and fists

without enforcing the requirement that the officers prepare a use of force report explaining

the reason force was used sends a message to officers that they can use force without being

concerned that their actions will be reviewed by their supervisors.

       94.     When there is no arrest or use of force report, the actions of the officer will

not be investigated. Failing to require use of force reports and to thoroughly investigate

every time an officer strikes someone with an object or an incapacitating agent abdicated the

BPD’s responsibility to supervise use of force by its police officers. This results in officers

using unreasonable force on civilians.

       95.         Police Commissioner William Gross was the policymaker for the Boston

Police Department.

       96.     Commissioner Gross knew that BPD officers had improperly and

indiscriminately used OC spray on protesters on May 29.

       97.     He also knew that police officers struck non-violent protesters on May 29.

       98.     Despite learning of the improper use of force on May 29, Commissioner

Gross did not take steps to ensure that the BPD would have an appropriate plan to deal with

additional demonstrations due to the murder of George Floyd.

       99.     The Boston Common has long been a place people in Massachusetts gather to



                                               14
protest and to celebrate. In 1919, Boston police officers protested low wages at Brewer Plaza

on the Common near the intersection of Park Street and Tremont Street. In 1921, people

protested at the Common when Saco and Vanzetti were denied a new trial. Rev. Dr. Martin

Luther King Jr. led a freedom march to the Boston Common in 1965. In 1970, people

gathered on the Common to protest the Vietnam war. People protested the Iraq war in 2003

on the Common. A crowd of about 175,000 joined the Boston Women’s March for America

to support women’s rights and protest Donald Trump’s inauguration in January 2017.

       100.   Boston police know that when there is cause for protest in Massachusetts, or

when it is a time of national protests, they can expect people will gather on the Boston

Common.

       101.   After the actions of BPD officers on May 29, the policymaker for the BPD

had an obligation to ensure that BPD had a plan to properly supervise its officers at further

protests over the death of George Floyd, which were likely to take place on the upcoming

weekend.

       102.   The previous Boston Police Commissioners had plans to handle protests in

place, including plans for protests at the Boston Common, long before May 31, 2020.

       103.   Under Commissioner Gross, the City chose to ignore the plans for the

protests over the murder of George Floyd on May 31-June 1, 2020.

       104.   Under Commissioner Gross, BPD officers were expressly provided with long

wooden batons, commonly called riot batons, at demonstrations. BPD expressly permitted

its officers to use these batons to strike people without cause.

       105.   Many Boston police officers struck people at the May 31 protest with an



                                               15
object or incapacitating agent. Many of these incidents were recorded on officers’ body

camera footage.

       106.   On May 31, after the protest at the Common ended, the people who gathered

there to express their views, including Plaintiffs, were trying to leave. BPD officers were

ordering people to leave the area.

       107.   While its officers were ordering people to leave the area, the BPD, in

coordination with the MBTA, caused all of the T stations in the area to close. There were no

Uber or Lyft drivers who could access the area. As a result, many of the people who came to

protest were unable to leave the area on public transportation.

       108.   Some people, including Ms. Hall, Mr. Ackers, and Mr. Chambers-Maher, were

assaulted by BPD officers when they were trying to leave the area.

       109.   At the time of the incident, three of the plaintiffs lived in Boston and the

fourth lived in a Boston suburb.

       110.   The City of Boston had a policy or custom of indifference to misconduct by

Boston police officers by failing to properly investigate complaints of misconduct and to

discipline officers who used unreasonable or excessive force.

       111.   The City of Boston also had a policy or custom of tolerating a “code of

silence” or a “blue wall” in which Boston police officers understood that they were not to

report misconduct by fellow police officers.

       112.   This policy or custom existed in the early 1990s. The recently publicized

scandals involving Commissioner Dennis White and union president Patrick Rose

demonstrate the power of the code of silence. Both of these officers were investigated for



                                               16
serious misconduct (domestic abuse and sexual abuse of children, respectively) in the 1990’s,

but officers protected them.

       113.    In 1995, the “blue wall” or code of silence prevented Boston police officers

from truthfully reporting the beating of Michael Cox, a Black undercover police officer, by

other Boston police officers who did not realize he was a fellow officer. This incident

resulted in a successful civil suit and a book, The Fence, by Dick Lehr.

       114.    On May 14, 2021, Acting Boston Mayor Kim Janey said, “a blue wall of

silence was confirmed by one retired officer who said he received five phone calls directing

him not to cooperate with this investigation.” She said, “officers were intimidated into

silence for fear of retaliation” during the 2021 investigation into allegations against

Commissioner White. The independent investigator was unsuccessful in her attempts to

speak with several current or former members of the BPD.

       115.    Because of this “blue wall” police officers in Boston felt free to use

unreasonable and excessive force on protesters. They expected fellow officers would not

report their misconduct or intervene to prevent their misconduct. They knew that the police

department would accept the word of a police officer over the word of a civilian. They knew

that there was a culture of police officers protecting each other by not reporting misconduct

by fellow officers.

       116.    The Boston Police Department developed a custom of making it difficult for

citizens to file complaints about the conduct of Boston police officers. The Boston Police

Department’s own review board found that there “is a strong perception that citizens do not

have easy access to filing complaints in supportive and non-intimidating environments.”



                                               17
This custom is evident here in how Plaintiff Caitlyn Hall was deterred from pursuing her

complaint against officers.

       117.   Once complaints of unreasonable force are filed, the Boston Police

Department allowed a custom to develop among its officers of failing to properly investigate

these claims and failing to discipline officers who used unreasonable force. As a result, BPD

officers with many complaints alleging use of unreasonable force were rarely disciplined for

their use of force. See, Cox v. Murphy, Civ. No. 12-11817, 2016 WL 4009978, at *10-11 (D.

Mass. Feb. 12, 2016).

       118.   The Internal Affairs Division of the BPD has, for many years, had a practice

of delaying findings on investigations of officer misconduct. Often investigations linger for

one to two years, sometimes even longer. This delay allows misconduct to go unpunished

since the civilian complainants often cannot be found or have lost interest in the complaint.

       119.   Ms. Huffman and Mr. Chambers-Maher filed complaints shortly after the

incident on June 1, 2020. They were interviewed promptly. There is video evidence in both

cases. Despite this evidence, over a year later the BPD has not completed its investigations.

       120.   The policies and customs of the City of Boston described above were the

moving force behind the actions of Defendants Burke, Nolan, and McManus. They felt they

could use unreasonable force without fear of discipline or intervention by fellow officers.

COUNT I       42 U.S.C. § 1983 Claim Against Defendants Burke, Nolan, and
              McManus: Unreasonable Use of Force

       121.   All paragraphs in this Complaint are incorporated by reference.

       122.   Defendants used unreasonable and excessive force against Plaintiffs.

       123.   Defendant Burke deprived Plaintiffs Huffman and Ackers of a well-


                                              18
established right to freedom from the use of unreasonable force.

       124.    Defendant Nolan deprived Plaintiff Hall of her well-established right to

freedom from the use of unreasonable force.

       125.    Defendant McManus deprived Plaintiff Chambers-Maher of his well-

established right to freedom from the use of unreasonable force.

       126.    As a direct and proximate result of Defendants’ actions, Plaintiffs suffered the

damages described above.

COUNT II 42 U.S.C. § 1983 Claim Against Defendants Burke, Nolan, and
         McManus: First Amendment Violation

       127.    All paragraphs of this Complaint are incorporated by reference.

       128.    Defendants Burke, Nolan and McManus used unreasonable and excessive

force against Plaintiffs.

       129.    Defendant police officers and other Boston police officers used unreasonable

force against peaceful protesters during this incident. They refrained from using improper

force when policing other events, for example, the Woman’s March at the Boston Common

in January 2017.

       130.    Defendants Burke, Nolan and McManus used unreasonable force against

Plaintiffs because of the content of the protest. These police officers failed to act

professionally in part because of the content of the protest. They felt Plaintiffs and the other

protesters were protesting against police officers rather than against police officers who

abused their authority.

       131.    Plaintiffs had a well-established constitutional right not to be punished based

on the peaceful expression of the content of their views.


                                               19
         132.   As a direct and proximate result of Defendants’ actions, Plaintiffs suffered the

damages described above.

COUNT III 42 U.S.C. § 1983 Claim Against Defendant City of Boston

         133.   All paragraphs of this Complaint are incorporated by reference.

         134.   The individual Defendants’ violations of the Plaintiffs’ constitutional rights

were undertaken pursuant to the policies and customs of the City of Boston, as described

above.

         135.   The policies and customs of the Defendant City of Boston were the moving

force behind the actions of Defendants Burke, Nolan and McManus resulting in the

damages to Plaintiffs described above.

WHEREFORE, Plaintiffs request that this Court:

   1. Award compensatory damages;

   2. Award the costs of this action, including reasonable attorney’s fees; and

   3. Award such other further relief as this Court may deem necessary and appropriate.

                                       JURY DEMAND

         A trial by jury is hereby demanded.




                                                20
                                                               RESPECTFULLY SUBMITTED,
                                                               For the Plaintiffs,
                                                               By their attorneys,


                                                               /s/ Howard Friedman
                                                               Howard Friedman, BBO #180080
                                                               Law Offices of Howard Friedman PC
                                                               1309 Beacon Street, Suite 300
                                                               Brookline, MA 02446
                                                               (617) 742-4100
                                                               hfriedman@civil-rights-law.com


                                                               /s/ Mark Loevy-Reyes
                                                               Mark Loevy-Reyes, BBO No. 707974
                                                               Loevy & Loevy
                                                               311 N. Aberdeen St., 3rd Floor
                                                               Chicago, IL 60607
                                                               Ph: (312) 243-5900
                                                               Fax: (312) 243-5902
                                                               mark@loevy.com




Dated: August 16, 2021


CERTIFICATE OF SERVICE

I certify that on this day I caused a true copy of the above
document to be served upon the attorney of record
for all parties via CM/ECF.

Date:   8/16/2021                  /s/ Howard Friedman
                                   Howard Friedman




                                                       21
